Citation Nr: 1313150	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  08-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear disorder, to include hearing loss. 

2.  Entitlement to service connection for a left ear disorder, to include hearing loss. 

3.  Entitlement to service connection for epididymitis with hematuria. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The Veteran had verified active duty in the Army from January 1967 to August 1969 and from May 1, 1992, to May 9, 1992.  He also had additional service in the Army National Guard from December 1980 to December 1989, from March 1991 to April 1994, including active duty from May 1-9, 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an March 2007 RO rating decision that determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for a right ear disorder, to include hearing loss (listed as right ear hearing loss).  By this decision, the RO also denied service connection for a left ear disorder, to include hearing loss (listed as left ear hearing loss) on a de novo basis, and denied service connection for epididymitis with hematuria. 

In May 2008, the Veteran testified at a Travel Board hearing at the RO before a Veterans Law Judge (VLJ). 

In a May 2009 decision, the Board reopened and remanded the Veteran's claim for entitlement to service connection for a right ear disorder, to include hearing loss, and his claim for entitlement to service connection for a left ear disorder, to include hearing loss.  The Board also remanded the Veteran's claim for entitlement to service connection for epididymitis with hematuria. 

The Board again remanded the claim in February 2012 to prove the Veteran a supplemental statement of the case (SSOC) regarding recently submitted evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

The Board remanded this claim in May 2009, in part, to obtain examinations with nexus opinions regarding the bilateral ears/hearing loss claims.  The Veteran was scheduled for VA examinations in September 2011.  However, the Veteran stated he was notified of that examination the same day.  The Veteran was rescheduled for VA examinations in December 2010 and January 2011.  He failed to appear for these examinations.  Under the following circumstances, the Board finds that the examinations should be re-scheduled.  

The Veteran is not competent to handle disbursement of VA funds, and thereafter the RO appointed a custodian for the Veteran.  However, this appeal is being prosecuted by the Veteran rather than the custodian.  The Veteran failed to report for examinations.  The Board is unsure who was notified of the scheduled examinations-the Veteran, the custodian or both.  See generally, Barrett v. Shinseki 22 Vet. App. 457, 461 (2009) (notice rendered insufficient where it is provided to a known incompetent); see also 3.159(f) (2012); M21-1MR, Part 1, subpart 2, sec.A, chap. 1.

The Board is of the view that the examinations should be re-scheduled with such notice being sent to the Veteran, his custodian, and his representative.  They should be made aware, however, that pursuant to VA regulation, when a claimant, without good cause (illness or hospitalization of the claimant, death of an immediate family member, etc.) fails to report for such examination, fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655.

Accordingly, the case is REMANDED for the following action:

1.  With notice to the Veteran, his custodian and his representative, schedule a VA examination of the Veteran's bilateral hearing and ear disability and epididymitis with hematuria. 

2.  Arrange for the Veteran to be scheduled for a VA ear disorders and audiology examination so as to ascertain the nature and etiology of his asserted right and left ear disorder, to include bilateral hearing loss.  The entire claims file must be made available to the examiner, and the examination report should include discussion of his documented medical history and assertions.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis. 

The examiner must opine as to whether the Veteran has a current right or left ear disorder, to include hearing loss, and if so, whether any such disorder had its onset during the Veteran's periods of active service or active duty for training, or whether it is otherwise causally related to any incident thereof, to include noise exposure or other acoustic trauma during service.  The basis for all conclusions reached are to be explained by citing to medical records, to specifically include service medical records, active duty for training records, and other evidence of record.  Any opinions expressed by the examiner must be accompanied by a complete rationale. 

3.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current epididymal disabilities.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Any medically indicated special tests should be accomplished. 

After reviewing the claims file and examining the Veteran, the examiner should respond to the following:

a) Please report the medical diagnoses for any current chronic disabilities involving the Veteran's epididymis.

b) For each chronic disability diagnosed, please state whether it is at least as likely as not that the disability first manifested during the Veteran's active duty service, was caused during the Veteran's active duty service, or is otherwise etiologically linked to the Veteran's service.  In answering this question, please discuss any relevant service and post-service medical records pertaining to the Veteran's complaints involving the epididymis.

The examiner should offer a rationale for all opinions given with reference to pertinent evidence. 

4.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required. If further action is required, it should be undertaken prior to further claims adjudication. 

5.  If any benefit sought on appeal remains denied the Veteran, his custodian and his representative should be provided with an appropriate supplemental statement of the case and be given opportunity to respond.  The case should then be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

